Citation Nr: 0504645	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-13 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness, including postural hypotension.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a disability 
manifested by bilateral cramps of the hands and legs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to 
December 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs VA), Regional Office (RO), 
located in Waco, Texas, which denied the above claims.

Review of the record indicates that the veteran has claimed 
entitlement to service connection for a bilateral hip 
disorder and bilateral cramping of the hands and legs, as 
secondary to his service-connected low back disorder.  He has 
also claimed entitlement to service connection for a 
bilateral hip disorder and right knee disorder, as secondary 
to his service-connected old chip fracture of the left fifth 
metatarsal.  See 38 C.F.R. § 3.310 (2004).  These claims are 
referred to the RO for appropriate action.

In his Appeal To Board Of Veterans' Appeals dated in 
September 2002, the veteran indicated that he wished to be 
scheduled for a personal hearing before the Board at the RO.  
In October 2002, he clarified that he preferred a personal 
hearing before a Decision Review Officer of the RO.  As such, 
a personal hearing before a Decision Review Officer of the RO 
was ultimately scheduled for May 2004, however, the veteran 
did not appear as scheduled.

The issues of entitlement to service connection for a 
disability manifested by dizziness and for a left hip 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence establishing the veteran 
currently suffers from a disability manifested by bilateral 
cramps of the hands and legs.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disability manifested by bilateral cramps of the hands and 
legs have not been met.  38 U.S.C.A. §§ 1110,  5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

A notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in January 2002.  The veteran was 
told of the requirements to establish a successful claim for 
service connection, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the notice letter was sent after the January 2001 
rating decision, any defect with respect to its timing was 
harmless error.  Additional evidence provided by the veteran 
upon receiving the content-complying notice was considered by 
the RO in a subsequent April 2002 rating decision, July 2002 
Statement of the Case, and in a June 2004 Supplemental 
Statement of the Case, which continued the denial of the 
claim.  This provides a sound basis for concluding that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice.  See 38 U.S.C.A § 7261; 
Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records relevant to the issue decided 
herein have been obtained, as discussed in detail below.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran was afforded a VA examination in March 
2002.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection for a disability manifested by cramps of 
the hands and legs

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

Service medical records contain a screening note of acute 
medical care dated in May 2000 which shows that the veteran, 
in pertinent part, reported left and right foot peripheral 
neuropathy.  The assessment included a history of muscle 
cramping.

A pre-discharge VA compensation examination report dated in 
October 2000 shows that the veteran reported a one year 
history of bilateral hand and leg cramps.  He indicated that 
he experienced cramps in the hands with activity such as use 
of tools, and cramps in the legs with prolonged standing and 
running.  He added that he sought prior treatment for this 
condition and was directed to increase potassium intake in 
his diet.  Musculoskeletal and neurological evaluation were 
essentially normal.  The examiner diagnosed history of 
bilateral hand and leg cramps, no disease found.

Subsequent to service, the veteran underwent a VA 
neurological examination in March 2002.  Neurological 
evaluation was grossly intact.  The examiner concluded that 
examination was normal.

VA outpatient treatment records dated through 2003 show that 
the veteran reported bilateral hand and leg cramps.  
Musculoskeletal and neurological evaluation were essentially 
normal.  The assessments in November 2001 and February 2002 
were history of bilateral hand and leg cramps,  no disease 
found.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
disability manifested by bilateral cramps of the hands and 
legs.

Although the has veteran reported bilateral hand and leg 
cramps, the competent medical evidence consistently assessed 
the veteran's symptoms as a history of bilateral hand and leg 
cramps with no disease found.  The March 2002 VA examiner 
specifically stated that examination was normal.  
Accordingly, there is no competent evidence that the veteran 
currently suffers from a disability manifested by bilateral 
hand and leg cramps.  The United States Court of Veterans 
Appeals in Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer, at 225. 

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
competent evidence of a current disability manifested by 
bilateral cramps of the hands and legs, the claim must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).


ORDER

Entitlement to service connection for a disability manifested 
by bilateral cramps of the hands and legs is denied.


REMAND

Unfortunately, a remand is required in this case with regard 
to the issues of service connection for a disability 
manifested by dizziness, including postural hypotension, and 
for a left hip disability.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

The veteran contends that he currently has a disability 
manifested by dizziness and a left hip disability that were 
first manifested during his period of active service.

A pre-discharge VA compensation examination report dated in 
October 2000 shows that the veteran reported a history of 
left hip pain which began in 1988 following an injury to his 
left foot.  He asserted that while using a Cam walker, he 
began to experience gradual onset of pain in the left hip.  
He added that prolonged walking or standing would increase 
his discomfort.  He reported current treatment with non-
steroidal anti-inflammatory medications and rest as needed.  
He added that he had not previously sought treatment for this 
condition.  The diagnosis was history of left hip pain, no 
disease found.

The veteran also provided a history of recurrent dizziness, 
mainly momentary dizziness when rising suddenly from a seated 
position or with sudden movements of the head.  He added that 
he had not previously sought treatment for this condition.  
The diagnosis was history of postural hypotension.

Subsequent to service, the veteran underwent a VA examination 
in March 2002, however.  The veteran reiterated similar 
symptoms as set forth in his October 2000 separation 
examination report.  An x-ray of the left hip revealed that 
the left acetabular roof was sclerotic, which could be the 
result of degenerative change or old trauma.  The diagnosis 
was, in pertinent part, left hip chronic pain, left 
acetabular head with sclerosis with old trauma versus 
degenerative changes.  An opinion regarding the reported 
dizziness was not provided.

In view of the foregoing, the Board finds that the veteran 
must be afforded a VA examination to determine the nature and 
etiology of any currently diagnosed disability manifested by 
dizziness and left hip disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2004) [medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Finally, as the evidence indicates that he has 
undergone ongoing VA treatment, records of any such treatment 
should be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Obtain updated treatment records from 
the veteran's treating VA medical center, 
related to a disability manifested by 
dizziness and a left hip disability.  

2.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded appropriate VA 
examination(s).  The claims file and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
The examiner(s) must note in the 
examination report that the claims file 
was in fact reviewed in conjunction with 
the examination(s).  All necessary tests 
should be conducted and all clinical 
findings reported in detail. 

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any left hip 
disability found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed left hip disability had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the complaints 
and findings noted on the pre-discharge 
VA compensation examination report dated 
in October 2000, the VA examination 
report dated in March 2002, and the x-ray 
of the left hip dated in March 2002.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any disability 
manifested by dizziness found to be 
present.  If present, is postural 
hypotension a disease which results in 
disability?

The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed disability manifested 
by dizziness had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should specifically 
review the complaints and findings noted 
on the pre-discharge VA compensation 
examination report dated in October 2000.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all opinions and 
conclusions reached.

3.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a  result of this 
remand.  If the decision with respect to 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


